UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6146



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLINTON GREEN, a/k/a Blue,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
District Judge. (CR-95-97; CA-03-2277-2)


Submitted:   February 4, 2005              Decided:   March 22, 2005


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clinton Green, Appellant Pro Se. Monica Kaminski Schwartz, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Clinton Green seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000)

challenging the revocation of his supervised release. The order is

not   appealable      unless    a    circuit    justice    or     judge     issues    a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000).                          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)   (2000).        A    prisoner   satisfies        this   standard     by

demonstrating      that   reasonable       jurists      would      find    that    his

constitutional     claims      are   debatable    and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Green has not made the requisite showing.

Accordingly,     we   deny     Green’s    motions    to    amend,       for   default

judgment, for writ of mandamus, for general relief, and for entry

of Fed. R. Civ. P. 54(b) judgment, and we deny a certificate of

appealability and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                            DISMISSED


                                       - 2 -